Citation Nr: 0630538	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-18 440A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
costochondritis. 

2.  Entitlement to service connection for Wolf-Parkinson-
White syndrome. 

3.  Entitlement to service connection for prostatitis. 

4.  Entitlement to service connection for chronic urinary 
tract infections.

5.  Entitlement to service connection for a left knee 
disability. 

6.  Entitlement to service connection for a dental 
disability. 

7.  Entitlement to service connection for residual conditions 
from a spinal tap. 

8.  Entitlement to an increased initial rating for post-
traumatic headaches, now rated as 10 percent disabling.  

9.  Entitlement to an increased initial rating for 
degenerative joint disease of the lumbar spine, now rated as 
10 percent disabling. 

10.  Entitlement to an initial compensable rating for chronic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
January 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from three rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO): (1) a September 
1999 rating decision that granted service connection and a 10 
percent rating for post-traumatic headaches, service 
connection and a 10 percent rating for degenerative joint 
disease of the lumbar spine, and service connection and a 
noncompensable rating for rhinitis; (2) a July 2002 rating 
decision that denied service connection for chronic 
costochondritis, chronic urinary tract infections, 
prostatitis, and a left knee disability; and, (3) a February 
2004 rating decision that denied service connection for Wolf-
Parkinson-White syndrome, a dental disability, and residual 
conditions of a spinal tap. 

The veteran testified before the Board sitting at the RO in 
May 2006.   

The issues of chronic costochondritis, prostatitis, a left 
knee disability, and a dental disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran's electrocardiograms display Wolf-Parkinson-
White syndrome, but he has no current cardiovascular 
disability.  

2.  The veteran currently has chronic urinary tract 
infections that first manifested in service; there has been 
continuity of symptoms since service.   

3.  The veteran did not sustain an injury as a result of a 
spinal tap in service, and he does not have a current 
diagnosis of left leg sciatica or any other residual 
condition related to the spinal tap.

4.  The veteran's post-traumatic headaches are not a result 
of a neurological disorder or indicative of multi-infarct 
dementia.

5.  The veteran's degenerative joint disease of the lumbar 
spine resulted in limitation of forward flexion on three 
occasions of 35, 80, and 60 degrees; combined limitation of 
125, 165, and 210 degrees; limitation of lateral motion; 
moderate pain on movement; limitation of activities and work 
duties; but with no muscle spasms, neurological findings, or 
incapacitating episodes resulting in physician-ordered bed 
rest or treatment. 

6.  The veteran's chronic allergic rhinitis displays no nasal 
polyps and his deviated septum is 90 percent blocked on one 
side. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for Wolf-Parkinson-
White syndrome have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005). 

2.  The criteria for service connection for chronic urinary 
tract infections have been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005). 

3.  The criteria for service connection for the residual 
conditions from a spinal tap have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005). 

4.  The criteria for an increased initial rating for post-
traumatic headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.124a, Diagnostic Codes (DCs) 8045, 9304 (2005).

5.  The criteria for an increased initial rating for 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5237, 5242, 5243 (2005).

6.  The criteria for a compensable rating for chronic 
rhinitis have not been met.  .  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, 
DC 6522. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, September 
2003, and January 2005; rating decisions in September 1999, 
July 2002, and February 2004; and statements of the case in 
June 2003 and December 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2004 
and November 2005 supplemental statements of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service Connection Issues

The veteran served as a light vehicle mechanic and forward 
artillery observer.  He contends that he has Wolf-Parkinson-
White syndrome, chronic urinary tract infections, and sciatic 
nerve damage from a spinal tap that were incurred in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Wolf-Parkinson-White Syndrome

Wolf-Parkinson-White (WPW) syndrome is the association of 
paroxysmal tachycardia and preexcitation of the heart.  
Dorland's Illustrated Medical Dictionary 1643 (28th Ed. 
1996). 

The veteran's August 1977 and February 1978 enlistment 
physical examinations showed no cardiovascular abnormalities.  
In July 1981, the veteran sought treatment for substernal 
chest pain, exhaustion, and shortness of breath.  The 
examiner noted the possibility of cardiomegaly, but there was 
no evidence of further testing or treatment.  In July 1983, 
the veteran again sought treatment for chest pain.  An 
electrocardiogram showed WPW syndrome.  However, a physician 
noted that the veteran's heart displayed normal conduction 
and that the cause of his chest pain was probably 
costochondritis.  Another electrocardiogram in April 1984 
confirmed the presence of WPW type B, but the veteran's chest 
pains were determined to be caused by a contusion from 
striking a rock while performing a field exercise.  Physical 
examinations in July 1984 and July 1988 showed no 
cardiovascular abnormalities.  Although the veteran reported 
that he experienced chest pains, the examiner noted that the 
pains were non-cardiac.  

Post-service medical records showed that the veteran was 
treated in a VA emergency room in March 2000 for chest pains.  
An electrocardiogram showed non-specific t-wave flattening, 
and an X-ray showed mild cardiomegaly.  After consultation 
with a cardiologist, the emergency room physician diagnosed 
costochondritis, a musculoskeletal condition not related to 
the heart.

In November 2003, the veteran sought treatment at a VA 
facility for headache and "vague chest pain."  In February 
2004, a cardiologist noted the veteran's report of symptoms 
of palpations and shortness of breath.  However he evaluated 
a stress test, electrocardiogram, and electrocardiogram and 
noted adequate workload and no ischemia.  He attributed 
slightly reduced performance to the veteran's age.  He did 
note a non-specific t-wave abnormality.  The nuclear scan 
showed some reversibility, and a VA echocardiogram in April 
2004 showed mild left ventricular hypertrophy but otherwise 
normal conditions.  A subsequent cardiac catheterization in 
March 2004 showed normal cardiac arteries.  The 
cardiologist's final assessment was that the veteran's chest 
pains were non-cardiac.  The veteran was diagnosed with 
hypertension and provided instruction on diet and weight 
loss.   

In July 2005, the veteran was examined in the emergency room 
of a private hospital for chest pains.  An electrocardiogram 
was abnormal, but X-rays showed that the veteran's heart was 
normal with no evidence of cardiovascular disease.  The 
discharge diagnosis was costochondritis. 

The Board concludes that the veteran did have WPW syndrome in 
service and that subsequent electrocardiograms continued to 
show t-wave abnormalities.  However, after extensive testing, 
there is no diagnosis of cardiovascular disease or any 
medical determination that WPW syndrome is indicative of any 
other disability.  The evidence shows that WPW is an abnormal 
laboratory finding, not indicative of any disability that can 
be service-connected for VA purposes.  Chest pains were 
determined not to be cardiac related on several occasions.  
Some heart abnormalities such as cardiomegaly and left 
ventricular hypertrophy were identified but none were noted 
in service nor were they related to WPW syndrome.  Because 
the weight of credible evidence demonstrates that veteran's 
WPW syndrome has not been found to be related to a current 
disease or disability, service connection is not warranted.

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Urinary Tract Infections

The veteran's August 1977 and February 1978 enlistment 
physical examinations showed no urinary tract abnormalities.  
However, the veteran sought treatment for urinary discomfort 
on twelve separate occasions in service between December 1978 
and February 1987.  The diagnoses were non-specific 
urethritis, urinary tract infection, or bacterial infection.  
Antibiotic medication was prescribed and in each case, the 
infection resolved.  Physical examinations in July 1984 and 
July 1988 showed no genitourinary system abnormalities.  
However, in the July 1988 examination, the veteran reported a 
history of frequent and painful urination.  The examiner made 
no comment regarding the recurrent symptoms. 

In February 1990, a private physician diagnosed urethral 
syndrome and prescribed
medication. There was no immediate follow-up examination or 
further treatment.  In a March 1999 letter, a private 
urologist noted that he had treated the veteran on two 
occasions for urinary tract infections that were resolved 
with antimicrobial but the symptoms recurred.  The physician 
noted that the veteran failed to follow-up. There are no 
subsequent private medical treatment records for this 
condition. 

In February 2003, a VA urologist noted the veteran's history 
of urinary infections.  He conducted a cytoscopic examination 
and found normal conditions in the urethra, prostate and 
bladder.  He made no comments regarding the etiology of the 
condition.  VA treatment records showed that the veteran was 
examined in January 2004, August 2004, October 2004, and 
December 2004 for urinary tract infections and prescriptions 
for medications were continued. 

In his May 2006 hearing, the veteran stated that he 
experienced urinary tract infections up to three times per 
month and about ten times per year.  He stated that he takes 
the antibacterial drug ciprofloxacin for the condition, often 
using leftover doses from a previous prescription.  He stated 
that he had been seen by a physician more than ten times. 

The Board concludes that service connection for recurrent 
urinary tract infections is warranted.  Although the most 
recent VA treatment records do not substantiate the veteran's 
reported frequency of infection, the records do show that he 
sought treatment on at least four occasions in 2004 and also 
show that ciprofloxacin is on his active list of 
prescriptions.  Therefore, the Board concludes that the 
veteran has recurrent urinary tract infections of unknown 
etiology.  There is also ample medical evidence of recurrent 
infections in service.  There is no medical assessment of 
record to show a nexus between the incidents of infection in 
service and those following service.  However, the evidence 
shows a clear continuity of symptoms for a condition that has 
been consistently diagnosed over a long period of time.  A 
remand to obtain a medical nexus opinion using the existing 
records would likely serve no useful purpose.  The Board 
concedes that the veteran's current recurrent urinary tract 
infections were first manifested in service and the evidence 
tends to show that they have regularly recurred since that 
time.  Therefore, service connection for recurrent urinary 
tract infections is warranted.  

Sciatic Nerve Damage from a Spinal Tap

In October 2003, the veteran stated that he underwent a 
spinal tap in 1982 to test for possible meningitis.  He 
stated that there were many unsuccessful attempts to collect 
fluid, that his sciatic nerve was punctured causing pain to 
radiate down his left leg, and that he continues to 
experience the pain.  The Board notes that the veteran is 
already service-connected for degenerative joint disease of 
the lumbar spine.

Service medical records showed that the veteran sought 
treatment for low back pain in February 1978, November 1979, 
April 1982, and May 1982, the latter when he was injured 
while working on a vehicle.

In November 1982, the veteran was hospitalized for evaluation 
of chronic headaches and back pain.  Subclincal meningitis 
was suspected.  In a December 1982 discharge summary, the 
attending physician noted no positive neurological signs.  He 
discussed various tests that were performed, including a 
spinal tap, and concluded that there was no organic basis for 
the veteran's headaches.  There was no notation of any 
difficulties or complications with the spinal tap procedure 
or that it was unsuccessful.  There is no notation of sciatic 
pain.  The veteran was discharged and returned to full duty.  

In an October 1982 follow-up examination, the veteran had no 
pain complaints but requested a limitation of activities to 
prevent further injury.  The record showed that he sought 
treatment on nine additional occasions during service for low 
back pain.  On at least six of these visits, the examiners 
recorded no complaints of sciatic pain, and the other reports 
as well as a July 1988 physical examination were silent for 
any complaint of sciatic pain.  

In September 1994, the veteran injured his back while at work 
as a police officer.  A private physician diagnosed low back 
strain and noted a questionable straight leg raising test on 
the left side.  He planned additional action to rule out left 
leg sciatica; however, there are no records of any immediate 
follow-up.  In May 1998, the veteran was in an automobile 
accident.  The records show multiple examinations and tests 
in the subsequent three months.  In August 1998, a private 
physician noted that the veteran's lumbosacral pain radiated 
into the buttocks.  Although he noted some changes in disc 
spacing, there is no diagnosis of sciatica and no reference 
to the in-service spinal tap.

In February 1999, a VA examiner noted the veteran's report of 
back pain on exertion with a tingling sensation in both legs 
after standing or driving for a prolonged period of time.  
She reviewed the results of a lumbar magnetic resonance image 
and an X-ray, noting intact invertebral disc spacing.  After 
examining the veteran, she diagnosed degenerative joint 
disease of the lumbar spine but made no mention of sciatica.  
An October 2004 magnetic resonance image showed no nerve 
compression.  In September 2005, a VA examiner noted that the 
veteran had constant back pain, occasionally radiating down 
his right leg.  He also noted the veteran's reports of 
occasional numbness and tingling of his right foot.  The 
physician confirmed the diagnosis of degenerative joint 
disease of the lumbar spine and made no mention of sciatica. 

The Board concludes that the evidence does not show that the 
veteran sustained an injury as a result of a spinal tap in 
service.  He does not have a current diagnosis of any left 
leg sciatica or any other residual condition from the spinal 
tap.  Therefore, service connection is not warranted.  The 
1982 hospital discharge report showed that the spinal tap 
procedure was without complication and was successful.  There 
were no notations of the discomfort as later described by the 
veteran in his written or oral statements.  Although the 
veteran sought treatment on many occasions for low back pain 
before and after the spinal tap, service records are entirely 
silent for any complaint or diagnosis of sciatica of the left 
leg.  The earliest manifestation of symptoms of possible 
nerve damage affecting the lower legs was in 1994, following 
a workplace accident, and more frequently in 1998 following 
an automobile accident.  Although the veteran has been 
diagnosed and receives compensation for degenerative joint 
disease of the lumbar spine and secondarily for decreased 
sensation in the lower right leg, there is no medical 
evidence of a diagnosis of sciatic nerve damage affecting the 
left leg and no medical evidence of a relationship between 
any of the veteran's symptoms and a spinal tap procedure in 
service. 

The weight of the credible evidence demonstrates that the 
veteran's symptoms pain, tingling, or numbness in his legs 
were first manifested many years after service and are not 
related to his active service or any incident therein. As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Issues

The veteran contends that the symptoms of his service 
connected post-traumatic headaches, degenerative joint 
disease of the lumbosacral spine, and chronic rhinitis are 
more severe than previously recognized.  He seeks higher 
initial ratings. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155;
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities. When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). The VA must take into account the 
veteran's entire medical history and circumstances. 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Post-traumatic Headaches

Purely subjective complaints such as headaches, dizziness, 
and insomnia, recognized as symptomatic of brain trauma will 
be rated 10 percent and no more under 38 C.F.R. § 4.124a, DC 
9304, and will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities associated with brain trauma are rated under 
diagnostic codes specific for those disabilities.  38 C.F.R. 
§ 4.124a, DC 8045.

The veteran's August 1977 and February 1978 enlistment 
physical examinations showed no history of pre-service 
chronic headaches.  In November 1982, the veteran was 
hospitalized for evaluation of chronic headaches.  In a 
December 1982 discharge summary, the attending physician 
concluded that the headaches were related to tension, and he 
diagnosed an adjustment disorder.  In August 1987, the 
veteran received emergency room treatment for a head and neck 
trauma from the fall of a thirty pound ammunition container.  
The examiner noted that the veteran had not lost 
consciousness and had a hematoma on the top of his head.  
Movements of all extremities and the skin and skull were 
normal.  He was excused from duty for 72 hours and prescribed 
analgesic medication.  The July 1988 physical examination 
showed no neurological abnormalities.  

In March 1995, a private physician treated the veteran for 
headaches and determined that they were secondary to stress.  
In May 2000, a VA examiner diagnosed post-traumatic headaches 
with no neurological findings.  In September 2005, another VA 
examiner noted that the veteran experienced global headaches 
without aura sometimes accompanied by nausea and photophobia.  
The headaches occurred two to three times per week and 
occasionally required him to go home from work.  He also 
diagnosed post-traumatic headaches with no neurological 
findings.  Specifically, there is no medical evidence of a 
diagnosis of multi-infarct dementia or any neurological 
abnormality. 

In his May 2006 hearing, the veteran stated that he 
experienced headaches three to four times per week lasting up 
to a day.  He stated that he lost a job as a police officer 
in 1993 because he took excessive sick leave due to 
headaches.  He also stated that he lost a job as a court 
clerk near the end of 1999 because his supervisors 
misinterpreted his expression of pain as one of anger, 
inappropriate for customer contact.  The veteran submitted a 
July 1993 police performance report and an October 1999 
report of altercation with a fellow employee, grievance 
report, and written reprimand from the court.  Although the 
documents discuss excess sick leave and a personal 
confrontation, there is no evidence that the veteran was 
terminated due to excessive absence or inability to perform 
his duties due to chronic headaches. 

The Board concludes that the veteran's post-traumatic 
headaches warrant a rating no greater than 10 percent because 
there is no evidence of neurological findings or multi-
infarct dementia.  In addition, there is no evidence that the 
veteran was terminated from two jobs or that he is unable to 
work because of the disability.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Degenerative Joint Disease of the Lumbar Spine

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court of Veteran's 
Appeals (Court) held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas.  
Accordingly, that rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 
Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000) (cited at 65 Fed. Reg. 33,422 (May 23, 
2000)).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).  Codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain that displayed 
characteristic pain on motion. A 20 percent rating was 
warranted if there was muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there was also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion.  A 10 
percent rating was warranted for mild limitation of motion.  
A 20 percent rating was warranted for moderate limitation of 
motion.  A 40 percent rating was warranted for severe 
limitation of motion 38 C.F.R. § 4.71a, DC 5292.  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating for a mild condition.  A 20 
percent rating was warranted for a moderate condition with 
recurring attacks.  A 40 percent rating was warranted for a 
severe condition with recurring attacks and intermittent 
relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2005).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows: a 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
of 30 degrees or less or unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005).

As of September 23, 2002, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, intervertebral disc syndrome is rated as 10 percent 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; and 20 percent with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
in the past year.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2005).

The veteran's claim for service connection for a back injury, 
later diagnosed as degenerative joint disease, was received 
by the RO in September 1998.  He appeals the initial 10 
percent rating. 

The veteran was in an automobile accident in May 1998.  
Records of private medical treatment immediately following 
the accident primarily address neck and cervical back 
discomfort.  However in September 1998, a private orthopedic 
physician noted that the veteran continued to experience 
lower back pain.  He measured forward flexion as 35 degrees, 
backward extension as 6 degrees, right lateral flexion as 11 
degrees, left lateral flexion as 20 degrees, right rotation 
as 25 degrees and left rotation as 28 degrees, all with 
objective moderate signs of pain.  He noted that the veteran 
was working full time with difficulty and could continue to 
do so with no heavy lifting. 

In February 1999, a VA examiner noted forward flexion as 80 
degrees, backward extension as 5 degrees, lateral flexion as 
20 degrees, and rotation as 20 degrees bilaterally, all with 
objective moderate signs of pain.  The spine had a normal 
curvature with tenderness on palpation.  He had difficulty 
walking on toes and squatting.  He occasionally wore a back 
brace at work, and lost 10 of 90 days of work due to back 
pain. 

In September 2005, a VA examiner noted forward flexion as 60 
degrees, backward extension as 30 degrees, lateral flexion as 
30 degrees and rotation as 30 degrees bilaterally, all with 
objective signs of moderate pain.  There were no muscle 
spasms, neurological abnormalities, or spinal deformities.  
He could not walk on heels or toes without pain.  The veteran 
stated that he did not wear a back brace but used a cane for 
walking distances.  He denied falls or unsteadiness.  The 
examiner noted that repetitive movement would cause a 
decrease in flexion of 5 degrees and mild fatigability, 
weakness, and pain.  The veteran reported working as a clerk 
and has lost a total of two weeks of work in six months due 
to back pain. 

In his May 2006 hearing, the veteran stated that he wore a 
back brace at work and that he could no longer climb ladders 
and avoided stairs.  He further stated that VA physicians 
ordered bed rest several times and that he had missed six to 
eight days work in the first five months of the year.  
However, a review of VA treatment notes from January 2004 to 
January 2006 showed no physician-ordered bed rest or 
treatment for incapacitating episodes.  There were no private 
treatment notes of record in this period. 

The Board concludes that the veteran's degenerative joint 
disease of the lumbar spine warrants an increased rating of 
20 percent, but not greater.  The September 1999 examination 
showed a moderate limitation of forward flexion of 35 
degrees, although later measurement showed milder limitations 
of 80 and 60 degrees.  Examiners in 1998 and 1999 both noted 
limitations of lateral motion, characterized the veteran's 
pain as moderate, and some work limitations and absences due 
to the condition.  A higher rating is not warranted because 
limitation of motion was not severe and there was no abnormal 
posture or gait.  The evidence also does not show abnormal 
mobility on forced motion or severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief.

Under the new criteria, the veteran's condition would meet 
the criteria for a 10 percent rating based on a limitation of 
motion of 60 degrees forward flexion with a combined 
limitation of 210 degrees as measured in September 2005.  
(The Board acknowledges that forward flexion is on the border 
between the 10 and 20 percent criteria.)  A higher rating 
would not be warranted based on limitation of motion and the 
absence of observed muscle spasms, abnormal spinal contour, 
or gait.  Additionally, a higher rating under the criteria 
for invertebral disc syndrome would not be warranted because 
the veteran did not experience incapacitating episodes that 
required physician-ordered bed rest and treatment.  However, 
the Board considers that a continuation of a 20 percent 
rating, but no higher, is warranted after the regulation 
change because the veteran displayed continued pain and 
mobility limitations supported by pathological findings.  In 
granting this benefit, the Board has applied the "benefit-
of-the-doubt" rule.  38 U.S.C.A. § 5107(b) (West 2002).  

Chronic Allergic Rhinitis

Allergic Rhinitis warrants a 10 percent rating if there are 
no nasal polyps but there is a greater than 50 percent 
obstruction of the nasal passage on both sides or a complete 
obstruction on one side.  38 C.F.R. § 4.97, DC 6522. 

In September 2005, a VA examiner noted that the veteran was 
taking allergy medication but no antibiotics for sinus 
congestion.  He had no history of nasal trauma.  In an 
October 2005 addendum, the examiner noted no polyps, 
tenderness, or swelling.  He noted a nasal septum deviation 
of 90 percent on the right side.  In his May 2006 hearing the 
veteran stated that he had never had polyps but that he had a 
deviated septum with complete blockage on the left side.  
There is no medical evidence to show that an examiner found a 
complete blockage of either side. 

The Board concludes that a compensable rating for chronic 
allergic rhinitis is not warranted because the veteran has no 
nasal polyps and his deviated septum was not completely 
blocked on one side.  Although the examination report and the 
veteran's testimony are in conflict as to which side is 
affected, there is no evidence to show that at least one side 
has complete obstruction.  The September 2005 examiner noted 
a 90 percent blockage on one side.  The Board also notes that 
in his March 2004 notice of disagreement, the veteran cited 
page 11, item 3 of the June 2003 statement of the case that 
stated that the veteran was granted a 10 percent rating.  The 
Board concludes that this was a typographic error since it is 
inconsistent with the associated reasons and bases in the 
same document, with the September 1999 rating decision, and 
with all subsequent RO adjudicative documents.

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for Wolf-Parkinson-White syndrome is 
denied. 

Service connection for chronic urinary tract infections is 
granted.

Service connection for residual conditions from a spinal tap 
is denied. 

An increased initial rating for post-traumatic headaches, now 
rated as 10 percent disabling, is denied.  

An increased initial rating of 20 percent, but not greater, 
for degenerative joint disease of the lumbar spine is 
granted.

An initial compensable rating for chronic rhinitis is denied.


REMAND

In the opinion of the Board, additional development of the 
claims addressed in this remand is necessary. 

Costochondritis

The veteran sought treatment in service for chest pain on 
four occasions.  In August 1979 and April 1984 examiners 
determined that the pain was caused by contusions from 
playing football and by striking a rock while crawling in a 
field exercise.  In July 1981, the pain was accompanied by 
exhaustion and shortness of breath, and the examiner 
diagnosed possible cardiomegaly.  However, on one occasion in 
April 1983, an examiner diagnosed mild costochondritis.  In 
July 1983, the veteran was hospitalized for evaluation of the 
chest pain, and the diagnosis of costochondritis was 
confirmed.  He was treated with restriction of activities, 
heat application, and analgesic medication.  Chronic 
costochondritis was not noted as an abnormality in his July 
1984 and July 1988 physical examinations.  Although the 
veteran reported that he experienced chest pains, the 
examiner noted only that the pains were non-cardiac.  Post-
service medical records showed that the veteran was treated 
in a VA emergency room in March 2000 and in a private 
emergency room in July 2005 for chest pains.  Diagnoses on 
both occasions were costochondritis, and the treatment was 
rest, heat, and over-the-counter medications.  

In his May 2006 hearing, the veteran stated that he 
experienced recurrent chest pain flare-ups and always has 
medication available to limit the severity of pain.  A 
medical examination and opinion is necessary to determine 
whether the veteran currently has chronic costochondritis or 
only acute episodes and whether costochondritis diagnosed in 
service was an acute condition or was the first manifestation 
of a chronic condition.  38 C.F.R. § 3.3159 (c) (4) (2005). 

Prostatitis

The veteran's August 1977 and February 1978 enlistment 
physical examinations showed no prostate abnormalities.  In 
October 1981, the veteran sought treatment for clear urethral 
discharge with no burning.  The examiner diagnosed 
prostatitis and prescribed medication.  There was no 
immediate follow-up examination or treatment.  In March 1982, 
June 1982, and September 1982, the veteran was tested and 
treated for a low sperm count.  There was no mention of 
prostatitis, and in the June examination, the prostate was 
noted as benign.  Treatment was with hormonal medication.  
Physical examinations in July 1984 and July 1988 showed no 
prostate abnormalities.  

In July 1993, the veteran sought treatment from a private 
urologist for infertility.  On examination, the physician 
diagnosed prostatitis and prescribed medication.  He did not 
relate it to infertility.  The physician also noted a left 
varicocele that was later removed surgically.  By August 
1993, the physician noted that prostatitis had resolved and 
there was no further mention of the condition in the 
subsequent surgical follow-up and infertility treatments 
through February 1994.  

In a March 1999 letter, another private physician stated that 
he had taken over the veteran's case.  He noted the previous 
treatment for prostatitis but that the prostate was now 
benign.  In June 2001, the veteran's urologist in conjunction 
with examination and treatment of urinary discomfort, 
diagnosed prostatitis and prescribed medication.  In a 
December 2001 follow-up, the urologist noted the prostate was 
smooth and benign.  In June 2005, the urologist noted a 
mildly tender prostate, but in June 2005, the gland was again 
benign.  None of the physicians noted that the episodes of 
prostatitis, separated by many years, were indicative of a 
current chronic condition.   

In his May 2006 hearing, the veteran stated that he 
experienced urethral and genital discomfort on many occasions 
and that he was treated for low sperm count and prostatitis 
in service and after service.

The Board finds that a medical examination is needed to 
determine if the veteran currently has prostatitis and 
whether that disability, if present, is related to a finding 
of prostatitis in service.  38 C.F.R. § 3.3159 (c) (4) 
(2005).

Left Knee Disability

The veteran sought treatment in service on three occasions 
for left knee pain. He reported that he injured his knee in 
basic training but there was no record of immediate 
examination or treatment.  However, in July 1979 to September 
1979, April 1980, and May 1987, the veteran sought treatment 
for continued pain, "locking," and "giving way" of his 
knee.  The examiners suspected a possible meniscus tear.  
However, there is no confirmation of that injury in the 
record.  Orthopedic physicians diagnosed chondromalacia and 
left knee sprain.  

In February 1999, a VA examiner noted a full range of motion 
of the left knee and normal gait with no tenderness, 
swelling, or instability.  She noted the veteran's report of 
knee strain in service and that his knee continued to 
"lock" once a month when running.  She noted the historical 
diagnoses but stated that the veteran was currently 
asymptomatic.  However, in his May 2006 hearing, the veteran 
stated that he continued to experience pain, stiffness, and 
"cracking" of his knee.  He used a knee brace and single 
point cane.  He stated that he was unable to climb stairs or 
ladders.  He referred to treatment by a private physician but 
records from this physician show examination and treatment 
for other conditions.  A medical examination is needed to 
determine if the veteran has a current knee disability and 
whether a disability, if any, is related to injuries in 
service.  38 C.F.R. § 3.3159 (c) (4) (2005).

Residual Conditions from Dental Surgery

On a routine dental examination in January 1983, the examiner 
noted bilateral expansion of "max avelolar ridge."  In 
April 1983, a dental surgeon noted bilateral maxillary cross-
bite with supereruption of posterior segments.  The veteran 
had outpatient dental treatment twice in May 1983.  In August 
1983 the veteran underwent oral surgery under general 
anesthesia involving seven teeth.  The surgeon noted a 
diagnosis of right posterior maxillary hyperplasia and that 
the surgery was uneventful.  The remainder of the veteran's 
in-service dental records showed periodic endodontic care and 
corrective actions for a broken tooth. 

In his May 2006 hearing, the veteran stated that the surgery 
involved the removal and replanting of teeth on his right 
side.  He stated that a year after surgery his teeth started 
to fall out.  He also stated that he started receiving care 
from a private dentist six or seven months after discharge 
from service.  No post-service dental records have been 
obtained.  Since there is medical evidence of major dental 
work including surgery in service, post-service dental 
records, a current examination, and an assessment of a 
relationship, if any, between the veteran's current condition 
and his in-service treatment are needed.  38 C.F.R. § 3.195 
(c) (4). §3.381 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination for costochondritis with an 
appropriate physician.  Provide the 
physician with the claims file and 
request that he note his review.  Request 
that he examine the veteran, determine 
whether the veteran currently has chronic 
costochondritis and, if so, whether it is 
at least as likely as not (50 percent 
probability) that the condition is 
related to diagnoses and treatment for 
costochondritis in service or any other 
aspect of service. 

2.  Schedule the veteran for an 
examination for prostatitis with an 
appropriate physician.  Provide the 
physician with the claims file and 
request that he note his review.  Request 
that he examine the veteran, determine 
whether the veteran currently has 
prostatitis and, if so, whether it is at 
least as likely as not (50 percent 
probability) that the condition is 
related to diagnoses and treatment for 
prostatitis in service or any other 
aspect of service.

3.  Schedule the veteran for an 
examination of his left knee with an 
appropriate orthopedic physician.  
Provide the physician with the claims 
file and request that he note his review.  
Request that he examine the veteran, 
determine whether the veteran currently 
has a left knee disability, and, if so, 
whether it is at least as likely as not 
(50 percent probability) that the 
condition is related to the injuries and 
diagnoses of the left knee in service or 
any other aspect of service.
 
4.  Request that the veteran identify the 
dentist(s) who provided post-service 
care.  Obtain records of treatment, if 
available, and associate the records with 
the claims file.

5.  Then, schedule the veteran for a 
dental examination.  Provide the dentist 
with the claims file and request that he 
note his review.  Request that he examine 
the veteran, determine whether the 
veteran currently has a dental 
disability, and, if so, whether it is at 
least as likely as not (50 percent 
probability) that the condition is 
related to the dental surgery in August 
1983, any other dental treatment in 
service, or any other aspect of service. 

6.  Then, readjudicate the claims for 
service connection for costochondritis, a 
left knee disability, and a dental 
disability.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


